DETAILED ACTION
This office action addresses Applicant’s response filed on 9 August 2021.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0004714 to Jones in view of US 2015/0125063 to Hsieh, US 2003/0110465 to Zhang, and US 2004/0088149 to Cobb.
Regarding claim 1, Jones discloses a method comprising:
providing a design layout for a target layer (Fig. 7; ¶90);
forming a corrected design layout by performing an optical proximity correction process on the design layout (Figs. 1B and 3B; ¶14, 90); and
fabricating a photomask based on the corrected design layout (¶14, 90), wherein forming the corrected design layout includes

selecting a first group of patches from among the plurality of patches, the first group of patches being composed of a target patch and all adjoining patches that adjoin the target patch (Fig. 6A);
setting a plurality of first dissection points for target layout patterns and all  neighboring layout patterns in the first group of patches based on vertexes of the target layout patterns and vertexes of the neighboring layout patterns, the target layout patterns being included in the target patch, and the neighboring layout patterns being included in the adjoining patches (Fig. 6A and 8; ¶71); and
dividing the target layout patterns into a plurality of target segments based on the plurality of first dissection points (Figs. 9-10, ¶71).
Jones does not appear to explicitly disclose setting at least one second dissection point for at least one exceptional layout pattern among the target layout patterns and the neighboring layout patterns, the at least one exceptional layout pattern being a layout pattern in which no first dissection point is set in a patch among the first group of patches and which extends to pass through a boundary of one patch, and setting a plurality of third dissection points for the target layout patterns and the neighboring layout patterns based on the plurality of first dissection points and the at least one second dissection point.  Hsieh discloses:

selecting a target patch and a plurality of neighboring patches surrounding the target patch among the plurality of patches (Fig. 2);
setting at least one second dissection point for at least one exceptional layout pattern among the target layout patterns and the neighboring layout patterns, the at least one exceptional layout pattern being a layout pattern in which no first dissection point is set in a patch among the first group of patches and which extends to pass through a boundary of one patch (Figs. 1-3);
setting a plurality of third dissection points for the target layout patterns and the neighboring layout patterns based on the at least one second dissection point (Fig. 3); and
dividing the target layout patterns into a plurality of target segments based on the at least one second dissection point and the plurality of third dissection points (Fig. 3-6).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Jones and Hsieh, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of allowing OPC-corrected features spanning patch boundaries to match.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  
Zhang further discloses setting a plurality of third dissection points for the target layout patterns and the neighboring layout patterns based on the plurality of first dissection points and the at least one second dissection point (Fig. 10; ¶72).  Cobb also discloses that segmentation is performed such that segment lengths do not exceed a maximum (¶53).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Jones, Hsieh, Zhang, and Cobb, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of refining the granularity of edge biasing during OPC by limiting the length of segments.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Jones, Hsieh, Zhang, and Cobb are directed to optical proximity correction, where Jones and Hsieh set dissection points based on particular features.  Zhang further teaches a general 
Regarding claim 2, Jones discloses that setting the plurality of first dissection points includes setting an intersection point of an edge of a first layout pattern and a first line as a first dissection point of the first layout pattern, the first line extending from a vertex of a second layout pattern adjacent to the first layout pattern and being perpendicular to the edge of the first layout pattern (Fig. 8).
Regarding claim 3, Jones discloses that a distance between the first layout pattern and the second layout pattern is shorter than a reference distance (¶52).
Regarding claim 4, Jones does not appear to explicitly disclose that setting the at least one second dissection point includes setting a center point of an edge of the exceptional layout pattern as a second dissection point of the 
Regarding claim 5, Jones does not appear to explicitly disclose that a length of the exceptional layout pattern is longer than a length of an edge of the one patch. Hsieh discloses these limitations (Figs. 1 and 2).  Motivation to combine remains consistent with claim 1.
Regarding claim 6, Jones does not appear to explicitly disclose that exactly eight adjoining patches adjoin the target patch.  However, differing numbers of adjoining patches are merely obvious variants of Jones.  Specifically, Jones Fig. 6 illustrates one selection of patches, but the arrangement of the grid could be made larger/smaller and/or the selection of target and neighboring patches could shrink or enlarge such that target 51 is a 1x1 square with eight adjoining patches, a 3x3 square with 16 adjoining patches, etc.  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to modify Jones in this way, in order to adjust the size of the window for proximity correction in accordance with the designer’s requirements or preferences.
Regarding claim 7, Jones discloses that each of the plurality of patches have a same shape and a same size (Fig. 4, ¶52).
Regarding claim 8, Jones discloses that each of the plurality of patches have a rectangular shape (Fig. 4, ¶52).
Regarding claim 9, Jones discloses that dissection points in one layout pattern are set at same positions of opposite edges of the one layout pattern, the same positions facing each other (Fig. 8).
Regarding claim 10, Jones discloses that dissection points in one layout pattern are set on different positions of opposite edges of the one layout pattern, the different positions not facing each other (Fig. 8, select dissection points that are not directly across from each other).  Cobb also discloses these limitations (Fig. 10E).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Jones, Hsieh, Zhang, and Cobb, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of setting dissection points based on need rather than uniformity.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Jones is directed to proximity effect correction in which dissection points are set based on vertices, and Zhang further discloses adding dissection points to refine edge biasing.  Cobb discloses that dissection points that are non-uniform across facing edges and are instead set based on necessity, which is directly applicable to Jones and Zhang in the same way so that dissection points would similarly be added to facing edges in a non-uniform fashion.
Regarding claim 11, Jones discloses that positions of dissection points that are set by selecting a first patch as the target patch are the same as positions 
Regarding claim 12, Jones discloses a method comprising:
providing a design layout for a target layer (Fig. 7; ¶90);
forming a corrected design layout by performing an optical proximity correction process on the design layout (Figs. 1B and 3B; ¶14, 90); and
fabricating a photomask based on the corrected design layout (¶14, 90), wherein forming the corrected design layout includes
dividing the design layout into a plurality of patches (Fig. 4; ¶24);
selecting a first group of patches from among the plurality of patches, the first group of patches being composed of a target patch and all adjoining patches that adjoin the target patch (Fig. 6A);
setting a plurality of first dissection points for target layout patterns and all  neighboring layout patterns in the first group of patches based on vertexes of the target layout patterns and vertexes of the neighboring layout patterns, the target layout patterns being included in the target patch, and the neighboring layout patterns being included in the adjoining patches (Fig. 6A and 8; ¶71); and
dividing the target layout patterns into a plurality of target segments based on the plurality of first dissection points (Figs. 9-10, ¶71); and

Jones does not appear to explicitly disclose setting at least one second dissection point for at least one exceptional layout pattern among the target layout patterns and the neighboring layout patterns, the at least one exceptional layout pattern being a layout pattern in which no first dissection point is set in a patch among the first group of patches and which extends to pass through a boundary of one patch, and setting a plurality of third dissection points for the target layout patterns and the neighboring layout patterns based on the plurality of first dissection points and the at least one second dissection point.  Hsieh discloses:
dividing a design layout for a target layer, on which an optical proximity correction process is performed, into a plurality of patches (Fig. 1);
selecting a target patch and a plurality of neighboring patches surrounding the target patch among the plurality of patches (Fig. 2);
setting at least one second dissection point for at least one exceptional layout pattern among the target layout patterns and the neighboring layout patterns, the at least one exceptional layout pattern being a layout pattern in which no first dissection point is set in a patch among the first group of patches and which extends to pass through a boundary of one patch (Figs. 1-3);

dividing the target layout patterns into a plurality of target segments based on the at least one second dissection point and the plurality of third dissection points (Fig. 3-6).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Jones and Hsieh, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of allowing OPC-corrected features spanning patch boundaries to match.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Jones and Hsieh are both directed to distributed OPC in which a layout is divided into patches, features are segmented, and then OPC is performed on the segmented features.  Hsieh provides explicit teaching of how to unsegmented features that span a patch boundary, so that when OPC is independently performed on different patches, the results match.  The teachings of Hsieh are directly applicable to Jones in the same way, so that for individual features that span patch boundaries, dissection points would similarly be set so that OPC results would match even when the patches are processed independently.
KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Jones, Hsieh, Zhang, and Cobb are directed to optical proximity correction, where Jones and Hsieh set dissection points based on particular features.  Zhang further teaches a general refinement for OPC in which existing segments can be further sub-divided with additional dissection points to refine the granularity with which an edge can be biased, and Cobb teaches that such additional dissection points would be added so that segment lengths do not exceed a maximum.  The teachings of Zhang and Cobb are directly applicable to Jones and Hsieh, so that additional dissection points would be added to the segments of Jones and Hsieh to improve the granularity of edge biasing in OPC by limiting segment length below a maximum value.
Regarding claim 13, Jones discloses that each of the plurality of patches is a standard unit for performing the optical proximity correction process (¶52).
Regarding claim 14, Jones discloses that biasing the at least one of the plurality of target segments includes biasing a first target segment in a first direction, and biasing a second target segment in a second direction different from the first direction (Figs. 1B and 3B).
Regarding claim 15, Jones discloses that the optical proximity correction process is performed by an optical proximity correction tool and each of the plurality of patches is provided into respective one of a plurality of nodes in a processing system of the optical proximity correction tool when the optical proximity correction process is performed (¶62).  Hsieh also discloses these limitations (¶10).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Jones, Hsieh, Zhang, and Cobb, in order to reduce processing times (¶25).
Regarding claim 16, Jones discloses that the plurality of nodes include a plurality of processor cores for processing data (¶62).  Hsieh also discloses these limitations (¶10, 25).  Motivation to combine remains consistent with claim 15.
Regarding claim 17, Jones discloses that the optical proximity correction process is performed in parallel in the plurality of nodes (¶62).
Regarding claim 18, Jones discloses a method for manufacturing a semiconductor device, the method comprising:

forming a corrected design layout by performing an optical proximity correction process on the design layout (Figs. 1B and 3B; ¶14, 90);
fabricating a photomask based on the corrected design layout (¶14, 90); and
forming the layer on a substrate using the photomask (¶3, 11); wherein forming the corrected design layout includes:
dividing the design layout into a plurality of patches (Fig. 4; ¶24);
selecting a first group of patches from among the plurality of patches, the first group of patches being composed of a target patch and all adjoining patches that adjoin the target patch (Fig. 6A);
setting a plurality of first dissection points for target layout patterns and all  neighboring layout patterns in the first group of patches based on vertexes of the target layout patterns and vertexes of the neighboring layout patterns, the target layout patterns being included in the target patch, and the neighboring layout patterns being included in the adjoining patches (Fig. 6A and 8; ¶71); and
dividing the target layout patterns into a plurality of target segments based on the plurality of first dissection points (Figs. 9-10, ¶71); and
biasing at least one of the plurality of segments to obtain the corrected design layout (Figs. 1B and 3B).

dividing a design layout for a target layer, on which an optical proximity correction process is performed, into a plurality of patches (Fig. 1);
selecting a target patch and a plurality of neighboring patches surrounding the target patch among the plurality of patches (Fig. 2);
setting at least one second dissection point for at least one exceptional layout pattern among the target layout patterns and the neighboring layout patterns, the at least one exceptional layout pattern being a layout pattern in which no first dissection point is set in a patch among the first group of patches and which extends to pass through a boundary of one patch (Figs. 1-3);
setting a plurality of third dissection points for the target layout patterns and the neighboring layout patterns based on the at least one second dissection point (Fig. 3); and

It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Jones and Hsieh, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of allowing OPC-corrected features spanning patch boundaries to match.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Jones and Hsieh are both directed to distributed OPC in which a layout is divided into patches, features are segmented, and then OPC is performed on the segmented features.  Hsieh provides explicit teaching of how to unsegmented features that span a patch boundary, so that when OPC is independently performed on different patches, the results match.  The teachings of Hsieh are directly applicable to Jones in the same way, so that for individual features that span patch boundaries, dissection points would similarly be set so that OPC results would match even when the patches are processed independently.
Zhang further discloses setting a plurality of third dissection points for the target layout patterns and the neighboring layout patterns based on the plurality of first dissection points and the at least one second dissection point (Fig. 10; ¶72).  Cobb also discloses that segmentation is performed such that segment KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Jones, Hsieh, Zhang, and Cobb are directed to optical proximity correction, where Jones and Hsieh set dissection points based on particular features.  Zhang further teaches a general refinement for OPC in which existing segments can be further sub-divided with additional dissection points to refine the granularity with which an edge can be biased, and Cobb teaches that such additional dissection points would be added so that segment lengths do not exceed a maximum.  The teachings of Zhang and Cobb are directly applicable to Jones and Hsieh, so that additional dissection points would be added to the segments of Jones and Hsieh to improve the granularity of edge biasing in OPC by limiting segment length below a maximum value.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Hsieh, Zhang, and Cobb, and further in view of US 2008/0309897 to Wong.
Regarding claim 19, Jones discloses that each of the plurality of patches corresponds to one region of circuit patterns to be printed on the substrate, and the one region is a quadrilateral region (Fig. 4), but does not appear to explicitly disclose a length of one edge of about 1 μm to about 99 μm.  Wong discloses these limitations (¶36).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Jones, Hsieh, Zhang, Cobb, and Wong, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of using a typical consideration radius for proximity correction.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Jones and Wong are directed to proximity correction in which the layout is divided into patches for processing, but Jones does not disclose the specific claimed dimensions.  Wong discloses that patches are “typically” within the claimed dimensions, and utilizing the typical dimensions would be obvious based on a designer’s particular requirements.  The teachings of Wong are directly applicable to Jones in the same way, so that Jones would similarly use patches of typical dimensions.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones view of Hsieh, Zhang, and Cobb, and further in view of US 2017/0329888 to Kim.
Regarding claim 20, Jones discloses that the semiconductor device includes a plurality of layers that are stacked on one another (¶5), but does not appear to explicitly disclose that the optical proximity correction process is independently performed on each of the plurality of layers.  However, persons having ordinary skill in the art would understand that OPC is ordinarily performed for each mask/layer of a circuit design.  Kim also discloses these limitations (¶59).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Jones, Hsieh, Zhang, Cobb, and Kim, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of ensuring each layer of a circuit design prints correctly, by correcting optical proximity effects on each layer.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Jones is directed to OPC for a circuit design layer, where the circuit design comprises multiple stacked layers.  While Jones does not explicitly state that the OPC is performed independently for each layer, persons having ordinary skill in the art would understand that OPC would be performed for each layer in the design in order for each layer in the design to print correct during photolithography.  Kim provides explicit disclosure of performing OPC for each stacked layer in the design, which is directly applicable to Jones in the same way to produce the same result of ensuring each layer of a circuit design prints correctly.
Response to Arguments
Applicant's arguments filed 9 August 2021 have been fully considered but they are not persuasive.
Applicant asserts that there is no nexus in Jones between the setting of the layout pattern dissection points in Fig. 8 and any grid square.  The examiner disagrees.  Jones discloses at ¶52 that the division of the layout into grid squares is for proximity correction, and at ¶71 that the segmentation of Fig. 8 is performed as part of proximity correction.  Thus, persons having ordinary skill in the art, reading Jones, would understand that the segmentation of Fig. 8 would be performed within the selected grid squares of Figs 6, since the grid squares are selected for the purposes of proximity correction, and proximity correction involves segmentation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
6 November 2021




/ARIC LIN/            Examiner, Art Unit 2851                                                                                                                                                                                            




/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851